Citation Nr: 0904864	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  04-12 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1988 to June 
1988, and from December 1990 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 RO decision, which denied 
a claim for service connection for PTSD with depression.  
This issue was reopened by the Board in October 2007 and 
remanded for further development. 

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg, Florida 
RO.  A transcript of that proceeding has been associated with 
the claims folder.


FINDINGS OF FACT

1.  The most probative medical evidence of record reveals 
that the Veteran does not have PTSD.

2.  The Veteran's dysthymic disorder is not shown to be 
etiologically related to a disease, injury, or event in 
service.


CONCLUSION OF LAW

Service connection for PTSD with dysthymic disorder is not 
warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in May 2002, August 2004, August 2005, and 
November 2007 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The Veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  These letters informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Additionally, 
a letter sent to the Veteran in March 2006 informed him how 
appropriate disability ratings and effective dates were 
assigned.    

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA medical records are in the file.  All records 
identified by the Veteran as relating to this claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

For a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  With respect 
to this claim, the Veteran was afforded a VA examination most 
recently in October 2008.  This VA examination report and 
opinion are thorough and complete.  The examiner noted that 
the claims file had been reviewed.  Therefore, the Board 
finds this examination report and the opinion of the examiner 
sufficient upon which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2008).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
unrelated to combat, the Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

The Veteran asserts that his service in Saudi Arabia causes 
him to suffer severe symptoms associated with PTSD.  See 
Informal Brief, January 2009.  Specifically, the Veteran 
contends that he was exposed to injured and dying soldiers 
while serving in the Gulf War.  He reports serving as an 
ambulance driver and that his worst memories were of wounded 
Iraqi soldiers who died.  During the course of receiving 
treatment, he has also reported that he saw many dead bodies 
and wounded soldiers while serving during the Gulf War.  He 
stated that he was supposed to be a generator mechanic but 
was turned into a medic.  He described this duty as serving 
in a casualty unit and getting men off of helicopters and 
into the hospital to prepare them for treatment.

As an initial matter, the Board notes that the Court has held 
that, in order to show presence during a stressful event, 
evidence need not demonstrate that a Veteran actually was 
present during the event if the evidence shows that his unit 
was present during the event.  Pentecost v. Principi, 16 Vet. 
App. 124, 128 (Vet. App. May 24, 2002).

The Veteran's service personnel records show that he served 
from January 1991 to August 1991 in Southwest Asia with the 
382nd Field Hospital Unit.  Applying the Court's ruling in 
Pentecost, it is reasonable to assume that he was present 
around injured and dying soldiers.  The corroboration of 
every detail is not required.  See id.  Therefore, the Board 
accepts, based on personnel records and the Veteran's 
credible testimony, that he unloaded wounded and dead 
soldiers.  As such, the Veteran's stressors have been 
verified.

With regards to determining whether the Veteran has a current 
diagnosis of PTSD, the Board notes that the Veteran has been 
afforded 2 VA examinations.  The first was a general medical 
examination conducted in June 2002.  Upon interviewing the 
Veteran, the examining physician diagnosed him with 
depression, secondary to joint discomfort, and PTSD with 
ruminations of old trauma seen in the Gulf War.  In rendering 
these diagnoses, the examiner took into account the Veteran's 
report that he spent 2 months in Kuwait, and that his world 
was shocked with alarms and fires.  He reported that he could 
not eat or sleep.  It was noted that his military 
occupational specialty (MOS) was switched to a medic, and he 
took care of trauma patients in the Kuwait area.  The Veteran 
reported that he was hospitalized by neuropsychiatry for 28 
days in Jackson, Mississippi.  He reported that he was 
depressed and that he had been treated for PTSD.  He stated 
that he felt his depression was secondary to his life and his 
inability to succeed.

The Board notes that the claims folder also contains VA 
medical records reflecting treatment for PTSD.  See VA 
treatment records, October 2001, May 2002, and September 
2003.

However, in October 2008, the Veteran underwent a second VA 
examination.  The psychologist noted that the Veteran sought 
treatment for PTSD, a depressive disorder, and alcohol 
dependence from 2000 to 2006, and that he had combat 
experience.  He further noted the Veteran's general 
appearance and complaints of symptoms, as well as his pre-
military, military, and post-military psychosocial history.  
At this examination, the Veteran completed a measure of PTSD 
and a measure of symptom validity.  On the PTSD measure, his 
score was extremely high and well above the recommended 
cutoff for the diagnosis, suggesting that the Veteran's 
endorsement of symptoms was consistent with severe PTSD.  On 
the symptom validity measure, however, his score was above 
the recommended cutoff for the identification of suspected 
symptom feigning or exaggeration.  As such, the psychologist 
determined that the validity of the Veteran's endorsement of 
symptoms in the current examination was unknown, and his 
subjective report cannot be deemed to represent his true 
psychiatric state.  The examiner concluded that the Veteran's 
past diagnoses of PTSD were conferred in clinical contexts 
and were apparently based primarily on his subjective report 
of symptoms, with no documented objective testing conducted 
to assess the validity of the Veteran's subjective report.  
The examiner concluded that the veteran did not have PTSD 
caused by or the result of an in-service event.  The examiner 
explained that a diagnosis of PTSD was not conferred in the 
current examination because, per DSM-IV instructions for the 
diagnosis of PTSD in the context of potential external gain 
(i.e. disability benefits), the feigning or substantial 
exaggeration of symptoms could not be ruled out.  The 
psychologist did, however, continue on to diagnose the 
Veteran with dysthymic disorder and alcohol dependence.  The 
psychologist indicated that the diagnosis, medical opinion, 
and rationale are based on the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV) criteria, the Veteran's claims file, VA 
medical records, and the current examination.   The examiner 
concluded that a diagnoses of dysthymic disorder and alcohol 
dependence appear to account for the Veteran's presentation, 
as well as his reported history of symptoms, though an 
opinion of their causes would be speculative.  

The Board acknowledges that there are varying opinions 
regarding whether or not the Veteran has a current diagnosis 
of PTSD.  The Board is free to favor one medical opinion over 
another, provided it offers an adequate basis for doing so.  
See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In the October 2008 VA examination report, the psychologist 
gave a detailed rationale for his opinions, which included 
the application of the criteria for PTSD as outlined in the 
DSM-IV.  The June 2002 examiner, however, did not 
specifically outline the criteria for PTSD, as set forth in 
the DSM-IV, or offer a detailed rationale for his opinions or 
diagnoses.  Furthermore, the examiner who conducted the June 
2002 examination, while clearly a physician competent to 
render medical findings, also conducted a thorough physical 
examination in regard to a then-pending pension claim, which 
suggests that this physician had no specialized knowledge in 
mental health care matters.  Thus, the Board ultimately finds 
that the VA psychologist who conducted the 2008 examination 
possesses a greater degree of expertise and training as to 
diagnosing psychiatric illness; thus, the Board places more 
weight on his findings.  With regards to the PTSD diagnoses 
rendered in the VA treatment records, the Board notes that 
there is no indication that these rendered with consideration 
of the complete the criteria as set forth in the DSM-IV, as 
was done in the October 2008 examination.  As such, the Board 
finds the October 2008 VA opinion to be the most probative 
opinion of record with regards to whether or not the Veteran 
has a current diagnosis of PTSD.

Absent competent evidence of the existence of a disability, 
service connection cannot be granted.  See Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  While the Board recognizes the 
Veteran's sincere belief in his claim, the most probative 
opinion of record specifically states that the diagnosis of 
PTSD was not conferred in the current examination, per 
instructions of the DSM-IV.  Therefore, the Board finds that 
the competent medical evidence of record does not show the 
Veteran to have PTSD, and there may be no service connection 
for the claimed disability.  

With regards to the Veteran's dysthymic disorder, the Board 
acknowledges that regulations provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. 3.303(d) (2008).  The psychologist at the October 2008 
VA examination diagnosed the Veteran with dysthymic disorder.  
However, he went on to indicate that any opinion with regards 
to the etiology of these disabilities would be speculative.  
The Board notes that a possible connection or one based on 
mere "speculation" is too tenuous a basis on which to grant 
service connection.  The reasonable doubt doctrine requires 
that there be a "substantial" doubt and "one within the range 
of probability as distinguished from pure speculation or 
remote possibility."  38 C.F.R. § 3.102.  The Court has held 
that medical link that is only speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Therefore, as there is no medical evidence of 
record linking the Veteran's dysthymic disorder to service, 
and it was specifically indicated at the most recent VA 
examination that an attempt to determine the etiology of 
these disabilities would be speculative, the Veteran's claim 
must fail.  See Hickson, supra. 

The Board acknowledges the Veteran's contentions that he has 
PTSD as a result of his active duty service.  Certainly, the 
Veteran can attest to factual matters of which he had first-
hand knowledge, such as symptoms he has experienced since 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding diagnosis or causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes 
to him through his senses, he does not have medical expertise 
so as to render a medical diagnosis of PTSD.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994). 

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance 
of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).









ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


